4Citation Nr: 0327445	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from April 1961 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for PTSD.  The Board remanded the claim to the RO 
in October 1999 and May 2000 for additional development.  The 
RO has completed the development requested by the Board and, 
following continued denial of the claim, the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran was not engaged in combat in service, and his 
allegations of exposure to combat and non-combat stressors 
are not credible or verified.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(1996-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002). 

Upon review of the record, the Board finds that the veteran 
has been afforded the notice and duty to assist benefits of 
the VCAA in this case.  As addressed below, the dispositive 
issue in this case concerns whether the veteran was exposed 
to combat and non-combat stressors during his period of 
active military service.  The veteran has completed a 
document provided by the RO, entitled "INFORMATION IN 
SUPPORT OF CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC 
STRESS DISORDER," which requested him to detail his 
stressors "so that research of military records can be 
thoroughly conducted."  A May 2000 Board remand order 
provided guidance to the veteran of the relative duties on 
the part of the veteran and VA in attempting to verify his 
claimed stressors.  By letter dated October 21, 1999, the RO 
provided the veteran with an extensive list of the types of 
information and evidence he could submit to substantiate his 
claimed stressors.  The RO provided him a similar letter on 
June 26, 2000 which reminded him that he had not responded to 
the previous RO request for information.  The most recent 
Supplemental Statement of the Case (SSOC), dated January 
2003, advised the veteran of the regulatory duty to notify 
and assist provisions of the VCAA, and that he had failed to 
provide proof of a stressor to support his PTSD diagnosis.  
At that time, the RO advised him that his claim was being 
forwarded to the Board, but that he had additional time to 
submit additional evidence in support of his claim.  On the 
dispositive issue, the veteran has been notified of the 
relative duties on the part of himself and VA in 
substantiating his claimed stressors.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  He has also been provided a greater 
than one-year period since being advised of the required 
information to submit such evidence.  See 38 U.S.C.A. 
§ 5103(b) (West 2002).  The Board, therefore, finds that the 
notice provisions of 38 U.S.C.A. § 5103 have been satisfied.

In this case, the RO has associated with the claims folder 
the veteran's service medical records, his Department of 
Defense Form 214 (DD 214), and his VA clinical records.  The 
RO has attempted to verify the veteran's claimed stressors by 
requesting research from the Marine Corps Historical Center 
who completed the requested research and provided copies of 
the available Command Chronologies of the veteran's unit for 
the time period in question.  The veteran has not identified 
any further records pertinent to his claim on appeal which 
could substantiate his claimed stressors.  Based upon the 
above, the Board finds that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claim.  In this respect, the RO has 
accomplished all development necessary to substantiate the 
claim, the veteran has been provided proper notice of the 
relative duties on the part of himself and VA in 
substantiating his claim, and ample opportunity to submit the 
evidence needed to substantiate the dispositive issue in this 
case; his claimed in-service stressors supporting his PTSD 
diagnosis.  The veteran holds the ultimate responsibility of 
providing information, such as dates, places and names of 
witnesses, which could provide a means of conducting 
meaningful research into his claimed stressors.  See 
generally Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  A claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2003), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the veteran has presented a 
diagnosis of PTSD which appears to conform to DSM-IV.  See 
38 C.F.R. §§ 3.304(f); 4.125(a) (2003).  For purposes of this 
appeal, the initial issue presented in this case concerns 
whether the veteran was actually exposed to the combat and 
non-combat stressors supporting his PTSD diagnosis.

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2003).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1, Part VI.

The veteran's claims that his in-service stressors occurred 
while stationed at Da Nang during the Vietnam War.  His 
claimed stressors include (1) coming under enemy sniper fire 
for a 2-3 minute period on his 1st day of Vietnam service 
while enroute from the airfield; (2) observing enemy 
prisoners of war (POW's) in a South Vietnamese prison camp 
restrained with communication wires inserted through the 
palms of their hands; (3) having incoming fire deflected off 
the back of his flak jacket; (4) observing a fellow soldier 
shooting a child who was believed to be approaching the base 
with an explosive device; (5) being subjected to "frequent" 
mortar attacks; (6) exchanging hostile fire with the enemy on 
a "regular" basis while performing outpost/perimeter duty; 
(7) an incident where a grenade was almost thrown into his 
convoy; (8) watching a man in a white robe burn himself to 
death at the north edge of the airfield; (9) coming under 
mortar fire while on a 1-day period of rest at Red Beach and 
(10) observing enemy prisoners being pushed to their deaths 
from U.S. helicopters at the north end of the airfield.  He 
generally reports that there were no "non-combative areas at 
Da Nang" and that it was common for personnel to perform 
duties outside their MOS.  He further notes that he drew 
combat pay for his time of service at Da Nang.  He also 
asserts that a fellow servicemate, [redacted], was capable of 
corroborating his claims.

The veteran's Department of Defense Form 214 (DD 214) reveals 
that he served in the U.S. Marine Corps from April 1961 to 
April 1967.  He served in Vietnam from March 5, 1966 to 
December 12, 1966 with "MABS-11, MAG-11, 1st MAW."  He has a 
military occupational specialty (MOS) as a General Warehouse 
Man (GenWhseMan) which was the civilian equivalent of Clerk.  
He was awarded the National Defense Service Medal (NDSM), 
Vietnam Service Medal (VSM), and the Republic of Vietnam 
(RVN) Campaign Medal.  His "COMBAT HISTORY-EXPEDITIONS" was 
listed as "CounterInsurgencyOperations Da Nang RVN."  His 
service medical records do not reflect his report of combat 
exposure or otherwise corroborate any of his claimed 
stressors.

A June 2000 statement from [redacted] indicates that the 
U.S. Army facility at Da Nang was under frequent mortar, 
rocket and sniper fire during his period of service from 
December 1968 to March 1969.  Mr. [redacted] indicated, however, 
that he was unable to verify any combat action that occurred 
2 years prior to his arrival at Da Nang.

The Marine Corps Historical Center indicates that operational 
records, called command chronologies, are iterated monthly at 
the battalion/squadron echelon and above when in combat.  
There were no records available from the Marine Air Base                  
Squadron 11 for the period from March to June 1966.  It was 
indicated that there were no records of Da Nang, but only of 
the Marine Corps Units stationed there.  The command 
chronologies covering the time period from July to December 
1966 do not document any incidents of rocket, mortar or 
sniper attacks.  There was one wounded in action (WIA) 
reported in July 1966, but the circumstances were not 
documented.  Ground defense and security was enhanced for 
runway aircraft in September 1966, and a raid was conducted 
on a Vietnamese house in November 1966.  Otherwise, there is 
no information available in the command chronologies which 
could corroborate the veteran's claimed stressors.

The veteran's DD 214 does not indicate any awards indicative 
of combat experience.  The claimed incidents of coming under 
enemy fire are not documented in the Command Chronologies of 
MAG-11 for the time period in question.  The service medical 
records also given no indication of possible combat exposure.  
Additionally, the lay statement submitted by the veteran 
clearly indicates that Mr. [redacted] has no personal knowledge of 
the events which took place at Da Nang during the veteran's 
tour of duty.  His designation of participating in Counter 
Insurgency Operations and receipt of combat pay does not, in 
and of itself, establish his exposure to combat.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration den., 
1 Vet. App. 406 (1991) (mere presence in combat zone does not 
establish the existence of the claimed distressful event).  
In short, there is a complete absence of service department 
evidence or "other supportive evidence" that establishes 
the veteran's exposure to combat and/or implies his personal 
exposure to events.  See Suozzi, 10 Vet. App. 307 (1997).  
There is also no "[c]redible supporting evidence" for his 
claimed non-combat stressors which lack any specificity of 
details or means of corroboration.  The veteran's statements 
are not credible or persuasive, particularly in light of the 
fact that the Command Chronologies pertaining to ground 
defense and security activities at Da Nang do not make 
mention of any hostile activity at the base.

Based upon the above, the Board finds that the veteran has 
not provided credible supporting evidence that he was exposed 
to his claimed combat and non-combat stressors during his 
tour of duty at Da Nang.  As such, his claimed stressors 
cannot be accepted as verified.  In so holding, the Board 
specifically finds that the preponderance of the evidence 
weighs against a finding that the veteran ever engaged in 
combat with the enemy so as to allow the application of the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. §3.304(f).  
There is also no "[c]redible supporting evidence" for his 
claimed stressors, either by way of service records or other 
sources such as the Command Chronologies, which would imply 
his personal exposure to events.  See Suozzi, 10 Vet. App. 
307 (1997).  Thus, the Board finds that the veteran was not 
engaged in combat in service, and his allegations of exposure 
to combat and non-combat stressors are not verified.  The 
Board further finds that the veteran's PTSD is not shown to 
have its origins in his military service.  There is no doubt 
of material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



